John D. Bennett, S.
The real property in this proceeding has been sold and the proceeds held in escrow pending the determination of a claim made by John A. Snyder that he and his family have a life estate in the proceeds resulting from the sale of such real estate.
The basis of the claim is a letter from the decedent to her daughter, the mother of the claimant, John A. Snyder, reading as follows:
‘ ‘ Dear Tess: 7 April 1955
John and family are welcome to live as long as they wish in the G-arden City house as long as they wish.
Mother,
ORVA M. ONEIL ”.
On the evidence presented, the court holds that John A. Snyder and his family have no right, title or interest in the property (or the proceeds of the sale). To hold otherwise would make an innocent hospitable invitation fraught with peril.
The cases, Matter of Rogers (251 App. Div. 478) and Uihlein v. Matthews (172 N. Y. 154) cited by the claimants, have no application to facts here presented.
Settle decree on five days’ notice.